Case 2:18-cv-02724-LDH-JO Document 23 Filed 11/20/19 Page 1 of 1 PageID #: 92



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
Hector Valencia individually, and on behalf of the                         Docket No. 2:18-cv-02724
FLSA Collective

                                        Plaintiff,                           NOTICE OF APPEARANCE

                              -against-

Nassau Country Club

                                        Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

          PLEASE TAKE NOTICE that Hamutal G. Lieberman, Esq. of Farrell Fritz, P.C., an

attorney authorized to practice in this court, hereby appears in the above-entitled action for

Defendant Nassau Country Club.


                                                            Respectfully submitted,

                                                            FARRELL FRITZ, P.C.


Dated: November 20, 2019

                                                            By: s/ Hamutal           G. Lieberman
                                                                    Hamutal G. Lieberman
                                                                    622 Third Avenue, Suite 37200
                                                                    New York, NY 10017
                                                                    Telephone: (212) 687-1230
                                                                    Facsimile: (212) 687-2175
                                                                    hlieberman@farrellfritz.com
